ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Lifecycle Construction Services, LLC          )      ASBCA No. 61051
                                              )
Under Contract No. W912HN-09-D-0012           )

APPEARANCES FOR THE APPELLANT:                       Dirk D. Haire, Esq.
                                                     P. Sean Milani-nia, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Laura J. Arnett, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

       The dispute has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: September 26, 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61051, Appeal of Lifecycle
Construction Services, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals